Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 (RULE 14d-101) SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 THE MILLS CORPORATION (Name of Subject Company) THE MILLS CORPORATION (Name of Person Filing Statement) Common Stock, Par Value $0.01 Per Share (Title of Class of Securities) (CUSIP Number of Class of Securities) Mary Ellen Seravalli Executive Vice President and Co-General Counsel The Mills Corporation 5425 Wisconsin Avenue Chevy Chase, Maryland 20815 (301) 968-6000 (Name, address and telephone number of person authorized to receive notices and communications on behalf of the person filing statement) WITH A COPY TO: Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019 (212) 403-1000 Attention: Adam O. Emmerich þ
